internal_revenue_service number release date index number ------------------ --------------------------- ------------------------------------------------------------ ------------ ------------------------------ ------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc tege eo2 plr-147316-08 date march legend corporation -------------------------------------------------------------- --------------------------------------------------------------------- ---------- --------------------------------- --------------------------------- --------------------------------------------- ------------------------------------------------------------ ----------------------------------------------------------- ---------------------------------------- state statute fund a fund b association dear -------------- this is in reply to your letter dated date requesting a ruling that the income of corporation is excluded from gross_income under sec_115 of the internal_revenue_code facts plr-147316-08 corporation is a stock captive_insurance_company organized under the laws of state as a captive_insurance_company corporation provides reinsurance solely for the members of its two stockholders fund a and fund b fund a provides its members with workers compensation insurance and fund b provides its members with property liability insurance the members of fund a and fund b are municipalities municipal authorities and certain other public entities in state each fund has received a ruling from the service that its income is excluded from gross_income under sec_115 of the code corporation proposes to amend its bylaws to provide that only a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code may become a participating employer in corporation’s reinsurance programs corporation is governed by a board_of five directors two directors are selected by the board_of trustees of fund a and two are selected by the board_of trustees of fund b the four directors will elect a fifth director who will be a trustee of either fund a or fund b the board_of trustees of fund a is the board_of the state public_retirement_system fund b proposes to amend its charter documents to provide that its board_of trustees is elected by its participating employers in addition it proposes to amend its bylaws to clarify that only an entity that is a political_subdivision of a state or an entity the income of which is excluded from gross_income may be a participating employer in fund b corporation is administered by a program administrator initially the program administrator will be association a nonprofit corporation organized under sec_501 corporation proposes to amend its bylaws to provide that its program administrator can be removed and replaced at any time and for any reason by its board_of directors corporation’s income is derived from reinsurance premiums and investment_income corporation’s income will be used solely to provide reinsurance for its participating employers and pay for related administrative expenses no part of the net_earnings of corporation inure to the benefit of any private person private parties do not participate in or benefit from the activities of corporation upon termination of corporation the directors will distribute the assets of corporation to be used solely to provide reinsurance for its participating employers and pay for related administrative expenses corporation proposes to amend its bylaws to provide that in no case will the assets be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code sec_115 law and analysis plr-147316-08 sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization corporation’s operations are limited to providing reinsurance to its participating employers all of which are a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code based upon revrul_90_74 and revrul_77_261 corporation performs an essential_governmental_function within the meaning of sec_115 of the code the income of corporation accrues to its participating employers no part of corporation’s net_earnings inures to the benefit of any private person in addition upon the termination of corporation its remaining assets will be use to provide reinsurance to participating employers in no case will the assets be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code based on the information and representations submitted by corporation we hold that as of the date the proposed amendments described above are adopted the income of corporation is derived from the exercise of an essential_governmental_function and will plr-147316-08 accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly corporation’s income is excludable from gross_income under sec_115 of the code sec_6012 sec_6012 and sec_1_6012-2 of the regulations provide in part that every corporation as defined in sec_7701 subject_to taxation under subtitle a is required to file an income_tax return regardless of whether it has taxable_income or regardless of the amount of its gross_income sec_6012 provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income must file an annual income_tax return sec_7701 and sec_301_7701-4 of the regulations define trust for purposes of sec_6012 if corporation is classified as a_trust for federal_income_tax purposes no annual income_tax return is required to be filed by corporation pursuant to sec_6012 since any income realized by corporation is excluded from gross_income under sec_115 however if corporation is a corporation as defined in sec_7701 it will be required to file an income_tax return pursuant to sec_6012 no opinion is expressed on the classification of corporation as a_trust or corporation for federal tax purposes no opinion is expressed concerning the federal tax consequences of the corporation under any other provision of the code other than those specifically cited above this ruling concerns only the federal tax treatment of the corporation’s income this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent plr-147316-08 in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely ________________________ sylvia f hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes
